Case 6:18-cr-00223-RBD-EJK Document 135 Filed 07/17/19 Page 1 of 2 PageID 1159




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

   UNITED STATES OF AMERICA

   v.                             CASE NO. 6:18-cr-223-Orl-37TBS

   ROSE BETH LITZKY

                        NOTICE OF FILING EXHIBITS

         The United States hereby files Exhibit 1 and Exhibit 2 to its Motion in

   Limine and Request for Hearing filed at Doc. 130.

                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney


                                  By:    /s/ Ilianys Rivera Miranda
                                         ILIANYS RIVERA MIRANDA
                                         Assistant United States Attorney
                                         USA No. 150
                                         400 W. Washington Street, Suite 3100
                                         Orlando, Florida 32801
                                         Telephone: (407) 648-7500
                                         Facsimile: (407) 648-7643
                                         E-mail:       Ilianys.Rivera@usdoj.gov
Case 6:18-cr-00223-RBD-EJK Document 135 Filed 07/17/19 Page 2 of 2 PageID 1160




   U.S. v. ROSE BETH LITZKY                  Case No. 6:18-cr-223-Orl-37TBS

                            CERTIFICATE OF SERVICE

          I hereby certify that on July 17, 2019, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system which will send a

   notice of electronic filing to the following:

          Karla M. Reyes
          Assistant Federal Defender



                                             /s/ Ilianys Rivera Miranda
                                             ILIANYS RIVERA MIRANDA
                                             Assistant United States Attorney
                                             USA No. 150
                                             400 W. Washington Street, Suite 3100
                                             Orlando, Florida 32801
                                             Telephone: (407) 648-7500
                                             Facsimile: (407) 648-7643
                                             E-mail:       Ilianys.Rivera@usdoj.gov




                                            2
